Title: From James Madison to James Monroe and William Pinkney, 30 May 1806
From: Madison, James
To: Monroe, James,Pinkney, William


                    
                        Gentlemen,
                        Department of State May 30–1806
                    
                    Under the 3d Article of the Treaty of 1794, as it has been expounded, Indian Traders on each side have a right to resort to and trade with the Tribes within the limits of the other party; with an exception of the Country covered by the charter of the Hudson’s Bay company.
                    This article is found in its operation to be very seriously detrimental to the United States.
                    1st It gives to the British Traders dealing with the Indians on our side of the Boundary, opportunities of gaining an influence which it cannot be doubted that they have frequently employed in stirring up the Indians against the United States.
                    2dly The mixture of British traders with the American traders, produces collisions and heart burnings, with mutual efforts to make the Indians their partizans and sometimes their avengers against the property and persons of their rivals.
                    3dly The animosity of the British traders in such cases against their rivals is easily extended against the United States, and the Indian partizans still more readily pass from a vindictive spirit against the american traders to a hostile one against the nation to which they belong.
                    4th. The intrusion of these foreign traders among the Indians, by disturbing harmony and good order, and above all by clandestinely introducing ardent spirits, counteract the benevolent provisions and steady efforts of the Government of the United States, to abolish the savage manners of those tribes, and to substitute the arts of Civilized life, not less conducive to their own happiness, than to the peace of our neighbouring settlements.
                    5th. These evils, are not even attended with any real reciprocity of advantage to the American traders; it being a fact that they never go among the Indians on the British side for the purpose of traffic; and it being moreover known that such a traffic is rendered unsafe by the sway possessed over the Indians by the North West Company of British Traders, and by the preventive measures employe’d by their interested jealousies. It is indeed certain that no British Traders, not of the Company, can, with advantage,

or as is said ev⟨en⟩ with safety, participate in the trade with Indians within the British limits.
                    These observations which are strengthened by the unlimitted duration of the stipulation sufficiently explain the importance of amending the article in such a manner as will mutually authorize the parties to confine Indian Trade within their respective limits, to their own traders.
                    The British Government tho’ vigilant and habitually rigid in maintaining every Commercial advantage, may perhaps, in a moment of liberality and of general adjustment, listen to such an amendment; and it is the wish of the President, that the experiment be made. In recommendation of the change you will be able to remind them 1st That it will have the valuable effect of cutting off forever one source of jealousy and ill will 2d. That as the stipulated privilege does not extend to Louisiana, but is limitted by the Treaty to the small tribes Eastward of the Mississippi, and by circumstances still further limitted to those North West of Ohio, the trade is in itself, of too little weight to be put into the scale against the advancement of friendship and harmony. 3d. That the value of the privilege to Great Britain is reduced to almost nothing, by the consideration that whether this scanty portion of Indian trade be carried on by american or British Traders, the goods furnished will be of British manufacture; and that if furnished by the former the peltries and furs, taken in return will be added to the surplus of those articles now exported free of duty from the United States to Great Britain. I have the honor to be &c
                    
                        James Madison
                    
                